Exhibit 23.2 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM’S CONSENT We hereby consent to the incorporation by reference in this Post-Effective Amendment No.4 to the Registration Statement of Nova LifeStyle, Inc. on Form S-3 (File No. 333-177353) of our report dated March 31, 2014, with respect to our audits of the consolidated financial statements of Nova LifeStyle, Inc. and Subsidiaries as of December 31, 2013 and 2012, and for the years ended December 31, 2013 and 2012, appearing in the Annual Report on Form 10-K of Nova LifeStyle, Inc. for the year ended December 31, 2013. We also consent to the reference to our Firm under the heading “Experts” in such Prospectus. /s/ Marcum Bernstein & Pinchuk LLP Marcum Bernstein & Pinchuk LLP New York, NY April29, 2014
